Citation Nr: 1508925	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder ,to include as secondary to service-connected bilateral plantar fasciitis with pes planus.  

2.  Entitlement to service connection for osteoarthritis of the first metatarsophalangeal (MTP) joint, distal digits, right foot, to include as secondary to service-connected bilateral plantar fasciitis with pes planus.

3.  Entitlement to service connection for osteoarthritis of the first metatarsophalangeal (MTP) joint, distal digits, left foot, to include as secondary to service-connected bilateral plantar fasciitis with pes planus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1971.  

This matter comes on appeal before the Board of Veterans Appeals (Board) from July 2011 and July 2012 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2013.  A transcript of said hearing has been associated with the record.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral plantar fasciitis with pes planus.

The Board has determined that remand of this claim is necessary in order to obtain a VA examination and medical opinion.  Review of the evidence of record reveals:  (a) an April 2011 VA addendum to a February 2011 VA primary care note citing an April 2011 VA X-ray examination of the cervical spine, which revealed severe multilevel degenerative disc disease (DDD) and arthropathy of the cervical spine; (b) in his July 2012 Notice of Disagreement (NOD), the Veteran claimed that his neck disorder was secondary to his service-connected foot disorder, and reiterated this claim in a submission received the date of his August 2013 videoconference hearing; (c) during his August 2013 videoconference hearing, the Veteran testified that his company was struck by lightning on an unspecified date, which knocked the entire company down (Hearing Transcript, Page 7) (see also July 1968 emergency room treatment record indicating the Veteran was struck by lightning); and (d) during the August 2013 videoconference hearing the Veteran testified that he was diagnosed with DDD, and that he had the same problem with his neck or cervical spine since service, which had  progressively worsened.  (Hearing Transcript, Pages 14-15).  

Remand is necessary in order to obtain a VA opinion which addresses whether the Veteran's DDD and arthropathy of the cervical spine was incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, the examiner is to opine whether it as at least as likely as not that DDD and arthropathy of the cervical spine are either proximately due to or the result of, or (in the alternative) permanently aggravated by the Veteran's service connected bilateral plantar fasciitis with pes planus.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  



In view of the foregoing, viewing the evidence in the aggregate, the Board concludes that, as the Veteran has not been afforded an examination, such is warranted in this case.  The aforementioned evidence of record crosses the "low threshold" for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

2.  Entitlement to service connection for osteoarthritis of the first MTP joint, distal digits, right foot (to include as secondary to service-connected bilateral plantar fasciitis with pes planus).

3.  Entitlement to service connection for osteoarthritis of the first MTP joint, distal digits, left foot (to include as secondary to service-connected bilateral plantar fasciitis with pes planus).

Remand of the Veteran's claim for bilateral osteoarthritis of the first MTP joints is warranted in order to obtain an addendum medical opinion.  The Veteran attended a VA examination in December 2010.  He reported swollen feet and fallen arches in service, for which he was provided inserts.  The Veteran reported foot pain every 2 to 3 weeks with radiating pain to the calf, lasting 2 to 3 days.  The examiner stated that "the most precise diagnosis is intermittent bilateral plantar fasciitis" and that the Veteran's symptoms were "consistent with those reported in the service."  X-ray examination performed in December 2010 included an impression of moderate osteoarthritis of both first MTP joints and mild bilateral pes planus.  The examiner referenced the X-rays and concluded "HIS BILATERAL 1ST MTP JOINT OSTEOARTHTITIS IS UNRELATED."  

However, the opinion is vague, in that the examiner did not specifically identify to which disability(ies) the diagnosed bilateral foot osteoarthritis was/were not related.  Specifically, the examiner did not opine as to whether the Veteran's service-connected bilateral foot disabilities could have aggravated his bilateral osteoarthritis of the first MTP joints.  When VA undertakes to provide the Veteran with an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an addendum opinion is needed.

Moreover, the Board finds that an addendum medical opinion as to entitlement to service connection for bilateral osteoarthritis of the first MTP joints on a direct basis is also warranted.  This is so because when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In addition to the December 2010 VA X-ray findings of moderate osteoarthritis of both first MTP joints, the examiner should consider the following:  (a) a July 1968 service treatment record (STR) complaint of a swollen right foot, for which Parafon Forte and hot soaks were prescribed; (b) a July 1968 STR prescribing an analgesic balm and arch supports; (c) a July 1968 emergency room treatment record indicating that the Veteran was struck by lightning and complained of chronic bilateral foot pain (X-ray examination was negative); (d) a January 2010 statement by private physician Chadd D. Nelson, DO, that the Veteran began anti-inflammatory treatment for a foot condition that began during service, and concluding that "[t]here does seem to be a causal connection with his military service and his current medical treatments"; (e) a March 2011 VA podiatry consultation indicating that the Veteran had foot pain for many years; (f) a May 2011 VA podiatry clinic note referencing an X-ray of the left foot in December 2010, which noted moderate narrowing to the first MTP joint and assessed left foot pain, most likely 2/2 hallux limitus; and (g) the Veteran's August 2013 videoconference hearing testimony that his company was struck by lightning on an unspecified date, which knocked the entire company down (Hearing Transcript, Page 7) and that he started having trouble with his feet (particularly the left foot) during long marches, and was prescribed arch supports (Hearing Transcript, Page 8).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from December 2011 (the date of the most recent VA records) to the present.

2.  The AOJ should schedule the Veteran for a VA examination by a physician to address the issue of service connection for a cervical spine disorder.   

The examiner is directed to specifically consider the following:  (a) an April 2011 VA addendum to a February 2011 VA primary care note citing an April 2011 VA X-ray examination of the cervical spine, which revealed severe multilevel DDD and arthropathy of the cervical spine; (b) in his July 2012 Notice of Disagreement (NOD), the Veteran claimed that his neck disorder was secondary to his service-connected foot disorder, and reiterated this claim in a submission received the date of his August 2013 videoconference hearing; (c) during his August 2013 videoconference hearing before the undersigned, the Veteran testified that his company was struck by lightning on an unspecified date, which knocked the entire company down (Hearing Transcript, Page 7) (see also July 1968 emergency room treatment record indicating the Veteran was struck by lightning); and (d) during the August 2013 hearing the Veteran testified that he was diagnosed with DDD, and that he had the same problem with his neck or cervical spine since service, which had  progressively worsened.  (Hearing Transcript, Pages 14-15).  

The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that the Veteran's DDD and arthropathy of the cervical spine had its onset in service or is otherwise related to service.  

The examiner is then to opine as to whether it is at least as likely as not that the DDD and arthropathy of the cervical spine (claimed as a neck disorder) is either proximately due to or the result of, or permanently aggravated by the Veteran's service-connected bilateral plantar fasciitis with pes planus.  

If the VA examiner finds that the Veteran's DDD and arthropathy of the cervical spine  is aggravated by his service-connected bilateral plantar fasciitis with pes planus, the examiner should indicate to the extent possible the degree of disability ("baseline") of the Veteran's DDD and arthropathy of the cervical spine prior to aggravation and the current degree of disability of the DDD and arthropathy of the cervical spine.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  The AOJ should next refer the case to the VA examiner who conducted the December 2010 VA examination of the feet (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection for bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

The examiner is directed to specifically consider the following:  (a) a July 1968 service treatment record (STR) complaint of a swollen right foot, for which Parafon Forte and hot soaks were prescribed; (b) A July 1968 STR prescribing an analgesic balm and arch supports; (c) a July 1968 emergency room treatment record indicating that the Veteran was struck by lightning and complained of chronic bilateral foot pain (X-ray examination was negative); (d) a January 2010 statement by private physician Chadd D. Nelson, DO, that the Veteran began anti-inflammatory treatment for a foot condition that began during service, and concluding that "[t]here does seem to be a causal connection with his military service and his current medical treatments"; (e) a March 2011 VA podiatry consultation indicating that the Veteran had foot pain for many years; (f) a May 2011 VA podiatry clinic note referencing an X-ray of the left foot in December 2010, which noted moderate narrowing to the first MTP joint and assessed left foot pain, most likely 2/2 hallux limitus; and (g) the Veteran's August 2013 videoconference hearing testimony that his company was struck by lightning on an unspecified date, which knocked the entire company down (Hearing Transcript, Page 7) and that he started having trouble with his feet (particularly the left foot) during long marches, and was prescribed arch supports (Hearing Transcript, Page 8).  

The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot, had its onset in service or is otherwise related to service.  

The examiner is then to opine as to whether it is at least as likely as not that the bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot, is either proximately due to or the result of, or permanently aggravated by the Veteran's service-connected bilateral plantar fasciitis with pes planus.  

If the VA examiner finds that the Veteran's bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot, is aggravated by his service-connected bilateral plantar fasciitis with pes planus, the examiner should indicate to the extent possible the degree of disability ("baseline") of the Veteran's bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot prior to aggravation and the current degree of disability of the bilateral osteoarthritis of the first MTP joint, distal digits, right foot and left foot.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

4.  The AOJ must review the examination reports to ensure that they are in complete compliance with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.  

5.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


